Name: Commission Regulation (EEC) No 268/85 of 31 January 1985 adding other products to the Annex to Council Regulation (EEC) No 1766/82 on common rules for imports from the People' s Republic of China
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  industrial structures and policy;  chemistry
 Date Published: nan

 1 . 2. 85 Official Journal of the European Communities No L 28/39 COMMISSION REGULATION (EEC) No 268/85 of 31 January 1985 adding other products to the Annex to Council Regulation (EEC) No 1766/82 on common rules for imports from the People's Republic of China Whereas, account being taken of the relevant provisions of the Trade Agreement, the measures in question should be adopted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/82 of 30 June 1982 on common rules for imports from the People's Republic of China ('), and in particular Article 2(2) thereof, After consultations within the Committee provided for under the said Regulation, Whereas the Joint Committee established by the Trade Agreement between the European Economic Community and the People's Republic of China (2) met in Brussels on 4 and 5 December 1984 ; whereas in this Joint Committee it was proposed, among other measures, that new products should be inserted in the Annex to Regulation (EEC) No 1766/82 ; HAS ADOPTED THIS REGULATION : Article 1 The products listed in the Annex to this Regulation are hereby added to the Annex to Regulation (EEC) No 1766/82. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1985. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 195, 5 . 7 . 1982, p. 21 . 0 OJ No L 123, 11 . 5 . 1978 , p. 2 . No L 28/40 Official Journal of the European Communities 1 . 2 . 85 ANNEX CCT heading No NIMEXE code ( 1984) 28.56 E 28.56-90 29.35 H 29.35-41 47 49 29.38 B ex II 29.38-25 38.11 C 38.11-35 81.04 IJ ex I 81.04-50 85.09 ex A 85.09-01 05 ex 09 (') (') Lights .